             Case 4:18-cv-07724-YGR Document 23 Filed 04/19/19 Page 1 of 2



 1   DAVID M. JOLLEY (SBN 191164)
     Email: djolley@cov.com
 2   SYLVIA HUANG (SBN 313358)
 3   Email: syhuang@cov.com
     COVINGTON & BURLING LLP
 4   415 Mission Street, Suite 5400
     San Francisco, CA 94105
 5   Telephone: + 1 (415) 591-6000
     Facsimile: + 1 (415) 591-6091
 6

 7   Attorneys for Defendant
     TOOTSIE ROLL INDUSTRIES, INC.
 8

 9                               UNITED STATES DISTRICT COURT

10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                        OAKLAND DIVISION

12

13   MAXINE BEASLEY, individually and on                     Civil Case No.: 4:18-cv-07724-YGR
     behalf of all others similarly situated,
14                                                           NOTICE OF CHANGE OF ADDRESS
15          Plaintiff,
                                                             Initial Compl. filed: December 26, 2018
                                                             Am. Compl. filed: March 21, 2019
16          v.

17   TOOTSIE ROLL INDUSTRIES, INC.,
18
            Defendants
19

20

21

22

23

24

25

26

27

28

                              NOTICE OF CHANGE OF ADDRESS,   Case No.: 4:18-cv-07724
              Case 4:18-cv-07724-YGR Document 23 Filed 04/19/19 Page 2 of 2



 1                  The undersigned counsel for Tootsie Roll Industries, Inc. in the above-captioned matter,
 2   having previously entered an appearance in this action, hereby give notice to the Court and to all parties
 3   of record of the change in counsel’s office address, as indicated below:
 4                  DAVID M. JOLLEY (SBN 191164)
 5                  Email: djolley@cov.com
                    SYLVIA HUANG (SBN 313358)
 6                  Email: syhuang@cov.com
                    COVINGTON & BURLING LLP
 7                  Salesforce Tower
                    415 Mission Street, Suite 5400
 8
                    San Francisco, CA 94105
 9                  Telephone: 415-591-6000
                    Facsimile: 415-591-6091
10
                    The undersigned respectfully requests that the Clerk of the Court and counsel of record
11
     make note of this change on their service lists.
12

13   DATED: April 19, 2019                               COVINGTON & BURLING LLP
14
                                                         By: /s/ David M. Jolley
15                                                           David M. Jolley

16                                                               Attorneys for Tootsie Roll Industries, Inc.
17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
                                  NOTICE OF CHANGE OF ADDRESS,   Case No.: 4:18-cv-07724
